DETAILED ACTION
This action is in response to applicant’s amendment filed on 02 July 2021.  Claims 1-14 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on
 02 July 2021 
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over van Rensburg et al. (hereinafter Rensburg) (US 2010/0075705 A1) in view of further support by Frenne et al. (hereinafter Frenne) (US 2016/0157267 A1).
Regarding claims 1, 12, and 13-14, Rensburg discloses a base station for a communication system, wherein the base station comprises a controller and a transceiver, wherein the controller is configured to:
control the transceiver to transmit synchronization signals using a plurality of beams, wherein each beam used for transmission of the a synchronization signal is associated with a different respective identifier, and wherein different synchronization signals are transmittable in different spatial directions using different beams spanning a coverage area of a cell { (see pp. 2-3, [0034, 0045]; pg. 4, [0051]; pg. 5, [0063]; Figs. 1a, 2a, & 3-4) };
control the transceiver to transmit at least one reference signal associated with at least one beam used for transmission of a synchronization signal, wherein the at least one reference signal is constructed based on both a cell identifier and on the identifier associated with the at least one beam { (see pg. 5, [0063]; pp. 2-3, [0034, 0045]; pg. 4, [0051]; Figs. 1a, 2a, & 3-4), where the system transmits cell specific information (e.g., cell id, pilot, reference signal, etc.) for a cell (e.g., NB) (see pg. 1, [0010]) };
configure at least one user equipment (UE) to report beam related measurement information;
control the transceiver to receive a measurement report from the at least one UE { (see pp. 2-3, [0034, 0045]; pg. 4, [0051]; pg. 5, [0063]; Figs. 1a, 2a, & 3-4) };
determine that handover to a target base station is required based on the measurement report { (see pp. 2-3, [0034, 0040, 0045]; pg. 4, [0051]; pg. 5, [0063]; Figs. 1a, 2a, & 3-4) };
control the transceiver to provide to the target base station, as part of a handover procedure, the at least one UE reported beam related measurement information{ (see pp. 2-3, [0034, 0040, 0045]; pg. 4, [0051]; pg. 5, [0063]; Figs. 1a, 2a, & 3-4) }.  Rensburg clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) wherein the at least one reference signal is constructed based on both a cell identifier and on the identifier associated with the at least one beam was well known in the art, as taught by Frenne.
As further alternative support in the same field of endeavor, Frenne discloses the feature(s) wherein the at least one reference signal is constructed based on both a cell identifier and on the identifier associated with the at least one beam { (see pg. 3, [0046-0047]; pg. 6, [0093]; Figs. 2 & 7-8) }.  As a note, Frenne at the least further discloses the feature(s) wherein a reference signal for the at least one beam is based on a cell identifier and the identifier associated with the at least one beam { (see pg. 3, [0046-0047]; pg. 6, [0093]; Figs. 2 & 7-8) }. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Rensburg as further alternatively supported by Frenne to have the feature(s) wherein the at least one reference signal is constructed based on both a cell identifier and on the identifier associated with the at least one beam, in order to provide a wireless device for performing random access to a network device, as taught by Frenne (see pg. 2, [0023]).
Regarding claim 2, the combination of Rensburg and Frenne discloses every limitation claimed, as applied above (see claim 1), in addition Rensburg further discloses the base station according to claim 1 wherein the controller is configured to control the transceiver to transmit the respective reference signals in each beam periodically using predefined resources { (see pp. 2-3, [0034, 0040, 0045]; pg. 4, [0051,0059]; pg. 5, [0070]; Figs. 1a, 2a, & 3-5b) }.
Regarding claim 3, the combination of Rensburg and Frenne discloses every limitation claimed, as applied above (see claim 2), in addition Rensburg further discloses the base station according to claim 2 wherein the predefined resources are specific to a particular beam among the plurality of beams { (see pp. 2-3, [0034, 0045]; pg. 4, [0051,0059]; pg. 5, [0070]; Figs. 1a, 2a, & 3-5b) }.
Regarding claim 4, the combination of Rensburg and Frenne discloses every limitation claimed, as applied above (see claim 2), in addition Rensburg further discloses the base station according to claim 2 wherein the predefined resources are common to a plurality beams among the plurality of beams { (see pp. 2-3, [0034, 0040, 0045]; pg. 4, [0051,0059]; pg. 5, [0070]; Figs. 1a, 2a, & 3-5b) }.
Regarding claim 5, the combination of Rensburg and Frenne discloses every limitation claimed, as applied above (see claim 1), in addition Rensburg further discloses the base station according to claim 1 wherein resources used for transmitting the at least one reference signal depend on the corresponding beam identifier and the cell identifier { (see pp. 2-3, [0034, 0045]; pg. 4, [0051,0059]; pg. 5, [0070]; Figs. 1a, 2a, & 3-5b) }.
Regarding claim 6, the combination of Rensburg and Frenne discloses every limitation claimed, as applied above (see claim 1), in addition Rensburg further discloses the base station according to claim 1 wherein the controller is further operable to perform a beam configuration associated with a communication area of the base station, and to control the transceiver to transmit, within the communication area, the beam configuration associated with that communication area { (see pp. 2-3, [0034, 0040, 0045]; pg. 4, [0051,0059]; pg. 5, [0070]; Figs. 1a, 2a, & 3-5b) }.
Regarding claim 7, the combination of Rensburg and Frenne discloses every limitation claimed, as applied above (see claim 6), in addition Rensburg further discloses the base station according to claim 6 wherein the beam configuration defines at least one of: a number of beams in the communication area; a beam pattern in the communication area; a respective width associated with each beam in the communication area; whether a particular beam in the communication area is turned on or off; resources used for transmitting a reference signal or a set of reference signals in a particular beam; or resources allocated for random access procedure per beam among the plurality of beams { (see pp. 2-3, [0034, 0040, 0045]; pg. 4, [0051,0059]; pg. 5, [0070]; Figs. 1a, 2a, & 3-5b) }.
Regarding claim 8, the combination of Rensburg and Frenne discloses every limitation claimed, as applied above (see claim 1), in addition Rensburg further discloses the he base station according to claim 1 wherein the controller is configured to control the transceiver to communicate respective beam specific system information using each beam { (see pp. 2-3, [0034, 0045]; pg. 4, [0051,0059]; pg. 5, [0070]; Figs. 1a, 2a, & 3-5b) }.
Regarding claim 9, the combination of Rensburg and Frenne discloses every limitation claimed, as applied above (see claim 1), in addition Rensburg further discloses the base station according to claim 1 wherein the controller is configured to control the transceiver to communicate information identifying a configuration for a dedicated random access channel associated with at least one beam { (see pp. 2-3, [0034, 0040, 0045]; pg. 4, [0051,0059]; pg. 5, [0070]; Figs. 1a, 2a, & 3-5b) }.
Regarding claim 10, the combination of Rensburg and Frenne discloses every limitation claimed, as applied above (see claim 1), in addition Rensburg further discloses the base station according to claim 9 wherein the controller is configured to control the transceiver to receive, from the at least one UE over at least one beam, random access procedure signalling using the identified resources { (see pp. 2-3, [0034, 0045]; pg. 4, [0051,0059]; pg. 5, [0070]; Figs. 1a, 2a, & 3-5b) }.
Regarding claim 11, the combination of Rensburg and Frenne discloses every limitation claimed, as applied above (see claim 1), in addition Rensburg further discloses the base station according to claim 1 comprising a base station of a next generation (NextGen) radio access network { (see pp. 2-3, [0034, 0040, 0045]; pg. 4, [0051,0059]; pg. 5, [0070]; Figs. 1a, 2a, & 3-5b) }.






Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462      

WJD,Jr
02 December 2022